Citation Nr: 1524640	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  15-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disability manifested by alcohol abuse.  

3.  Entitlement to service connection for aging.  

4.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).

(The issue of propriety of the termination of nonservice-connected pension benefits based upon the Veteran's countable income is the subject of a separate Board action.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to October 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied the above claimed benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2012 VA Form 9, the Veteran indicated that he wanted to provide testimony regarding his appeal concerning the propriety of the termination of nonservice-connected pension benefits at a hearing before the Board at VA's Central Office.  However, in a March 2015 VA Form 9, he requested a videoconference hearing before the Board regarding the above-noted compensation issues.  In response to a request for clarification, the Veteran's representative stated in May 2015 that the Veteran would like to provide testimony regarding all of the issues on appeal during one videoconference hearing before the Board.  

A remand is, therefore, necessary to provide the Veteran with the requested hearing.  38 C.F.R. §§ 20.700, 20.703 (2014).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) . Expedited handling is requested.)

The Veteran should be scheduled for a videoconference hearing before the Board at the RO.  The Board notes that, in addition to the issues of service connection for an acquired psychiatric disability, a disability manifest by alcohol abuse, and aging as well as entitlement to TDIU, the Veteran will also be providing testimony regarding the propriety of the termination of nonservice-connected pension benefits, which is the subject of a separate Board action. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

